




Exhibit 10.6


State of North Carolina
County of Wake


SEVERANCE AND RELEASE OF CLAIMS AGREEMENT
    
This Severance and Release of Claims Agreement (the “Release”), dated this the
21st day of December, 2012, is made by and between Mark J.Kontny, Ph.D.,, an
individual resident of Wake County, North Carolina (the “Executive”), and
Patheon Pharmaceuticals Services Inc., a company duly organized and existing in
accordance with the laws of the State of Delaware, with offices located at 4721
Emperor Boulevard, Suite # 200, Durham, Durham County, North Carolina 27703 (the
“Company”) (collectively the “Parties”).
WHEREAS, on March 19, 2010, Executive entered into a letter of employment with
the Company (the “Agreement”), a copy of which is attached hereto as Exhibit "A"
and incorporated herein by reference;


WHEREAS, on August 13, 2012 (the “Separation Date”), Executive's employment with
the Company terminated and the Company has agreed, subject to the terms and
conditions of this Release, to make those payments described herein; and


WHEREAS, the Executive has agreed to sign this Release in order to receive the
payments described herein;


In consideration of the promises set forth herein, including without limitation
the payments described in Section 1(c) hereof, the Parties agree as follows:


1.
Payments to Executive.



(a)The Company shall pay, or cause to be paid, to Executive in a lump sum: (i)
that portion of your Annual Base Salary earned but not previously paid through
the Separation Date; (ii) reimbursement of unreimbursed expenses incurred on or
before the Separation Date for which you have submitted standard documentation
according to Company policy; and (iii) any accrued but unused vacation pay
(hereinafter referred to as the "Accrued Obligations"). The Accrued Obligations
shall be paid on the next regular pay date following the Separation Date
consistent with the Company's established payroll practices.


(b)To the extent not yet paid or provided, the Company (or Patheon Inc., as the
case may be) shall pay or provide, or cause to be paid or provided, to Executive
any other amounts or benefits required to be paid or provided or that Executive
is eligible to receive under any plan, program, policy or practice or contract
or agreement of the Patheon Group (such other amounts and benefits shall be
hereinafter referred to as the "Other Benefits"), in accordance with the terms
and normal procedures of each such plan, program, policy or practice or contract
or agreement, based on earned, accrued or vested benefits through the Separation
Date. The Separation Date will also serve as Executive's COBRA qualifying event.


(c)In consideration for Executive's execution, non-revocation of, and compliance
with this Release, including the waiver and release of claims in Section 2
below, the Company shall pay the Executive an amount of Five Hundred and Twenty
Thousand Dollars ($520,000.00), less standard

1





--------------------------------------------------------------------------------




payroll deductions, which is an amount equal to the amounts set forth in
Paragraph 12 of the Agreement (the “Separation Benefit”). The Separation Benefit
shall be paid in the form of twenty-six (26) equal bi-weekly payments in the
amount of Twenty-Thousand Dollars ($20,000) each, less standard payroll
deductions, commencing on Friday, January 11, 2013, and continuing on a
bi-weekly basis on the next twenty-five (25) alternate Fridays thereafter,
through and including Friday, December 27, 2013, provided that the Executive has
not revoked the Release and that the Revocation Period prescribed below has
expired. Further provided, that all such bi-weekly payments shall be made in the
form of direct deposits to such bank account of Executive as the Executive shall
direct, and that the Company will regularly and promptly inform the Executive as
and when each such payment has been made and of all deductions that have been
made from each such payment.


(d)Executive is responsible for all tax obligations that are payable by him as a
result of his former employment by the Company that may arise because of the
Separation Benefit.


(e)Executive acknowledges the receipt and sufficiency of good and valuable
consideration in exchange for the promises he makes in this Release. Executive
further acknowledges that he is not entitled to any payments other than those
set forth in this Release.


2.
Release by Executive.



(a)For and in consideration of the Company entering the Agreement, including
without limitation the Separation Benefit, which is being provided in exchange
for Executive's execution of this Release and would not be provided absent
Executive's execution of this Release, Executive, for himself and his heirs,
executors, administrators, assigns, successors and agents (collectively, the
“Executive's Affiliates”) hereby fully and without limitation releases and
forever discharges the Company and all other members of the Patheon Group and
each of their respective agents, representatives, shareholders, owners,
officers, directors, employees, consultants, attorneys, auditors, accountants,
investigators, affiliates, successors and assigns (collectively, the “Patheon
Releasees”), both individually and collectively, from any and all waivable
rights, claims, demands, liabilities, actions, causes of action, damages,
losses, costs, expenses and compensation, of whatever nature whatsoever, known
or unknown, fixed or contingent, that Executive or any of Executive's Affiliates
has or may have or may claim to have against any of the Patheon Releasees by
reason of any matter, cause, or thing whatsoever, from the beginning of time to
the date Executive signs this Release (“Claims”), arising out of, based upon, or
relating to his employment or the termination of his employment with the Company
and/or his service as an officer of any of the Patheon Releasees, and/or his
service as an independent contractor under the terms of the Agreement, and/or
any agreement or compensation arrangement between Executive and any of the
Patheon Releasees, to the maximum extent permitted by law. “Patheon Group” means
Patheon Inc. and any entity that controls, is controlled by or is under common
control with Patheon Inc. For purposes of this definition only, “control” means
(a) to possess, directly or indirectly, the power to direct the management or
policies of a Person, whether through ownership of voting securities or by
contract relating to voting rights or corporate governance, or (b) to own,
directly or indirectly, more than fifty percent (50%) of the outstanding voting
securities or other ownership interest of such Person. “Person” means an
individual, sole proprietorship, partnership, limited partnership, limited
liability partnership, corporation, limited liability company, business trust,
joint stock company, trust, incorporated association, joint venture or similar
entity or organization, including a government or political subdivision,
department or agency of a government.





2





--------------------------------------------------------------------------------




(b)The Claims released by Executive include, but are not limited to, any Claims
arising out of or based on: Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, the
Civil Rights Act of 1991, the Family Medical Leave Act, Sections 1981 through
1988 of Title 42 of the United States Code, the Employee Retirement Income
Security Act of 1974 (“ERISA”) (except for any vested benefits under any tax
qualified benefit plan), the Immigration Reform and Control Act, the Worker
Adjustment and Retraining Notification Act, the Occupational Safety and Health
Act, the Fair Credit Reporting Act, and the Sarbanes-Oxley Act of 2002 (in each
case as the same may be amended from time to time); fraud, misrepresentation,
retaliation, negligence, defamation, infliction of emotional distress or other
tort, common law, breach of contract (whether express or implied, written or
oral) or covenant, violation of public policy or wrongful termination; state or
federal wage and hour laws; or any other state or federal law, rule, or
regulation dealing with the employment relationship, except those claims which
may not be released herein as a matter of law. The released Claims also include
any Claims by Executive for compensation, wages, back pay, reinstatement or
re-employment, bonuses, or benefits of any kind or any nature arising out of,
based upon, or relating to his employment or the termination of his employment
with the Company and/or his service as an officer of any of the Patheon
Releasees, and/or any agreement or compensation arrangement between Executive
and any of the Patheon Releasees. For purposes of clarity, the forgoing is not
intended to waive or discharge any vested rights that Executive may have
pursuant to any stock option plan that has been issued by or on behalf of the
Company, which rights shall survive the execution of this Release.


(c)Older Workers Benefits Protection Act


A special federal law applies to the release of a claim for age discrimination.
For Executive to relinquish a claim for age discrimination, certain requirements
must be met. By signing this Agreement, Executive acknowledges and agrees that
the following requirements have been met:


(i)    The Agreement is written in language which is readily understandable.


(ii)    Executive understands that he is relinquishing any claim for age
discrimination which he might assert as of the date of the Agreement.
(iii)    Executive is informed that he should consult an attorney regarding the
Agreement if that is his wish, and has been given an ample opportunity to do so.
(iv)    This Agreement will not be effective until seven (7) days after Employee
has signed it (the "Revocation Period"). Executive may revoke it at any time
during the Revocation Period by providing written notice to Jason Conner, Vice
President and Assistant General Counsel, Patheon Pharmaceuticals Services Inc.,
4721 Emperor Blvd., Suite 200, Durham, NC 27703, with a copy to:
jason.conner@patheon.com.
(v)    The Company shared this Release with Executive on November 30, 2012.


(vi)    Executive has been allowed at least twenty-one (21) days, until 5:00
p.m. EST on December 21, 2012, to consider it before he signs and returns it to
the Company to assure that he has had ample time to consider it, although he may
do so in less time.





3





--------------------------------------------------------------------------------




(vii)    This Release is the product of negotiations and any agreed-upon changes
do not re-start the 21-day consideration period.
(d)Nothing contained in this Section 2 or any other provision of this Release
shall release or waive any right that Executive has to (i) the payments
prescribed by this Release, (ii) any employee benefit Executive is entitled to
receive from the Company pursuant to any Company employee benefit plan or
program, including any health claim or (iii) indemnification and/or
reimbursement of expenses by the Company with respect to which Executive may be
eligible as provided by law, the Company's or any member of the Patheon Group's
Certificates of Incorporation, Bylaws and any applicable directors and officers,
errors & omissions, umbrella or general liability insurance policies, or any
indemnification agreements, including the Agreement. Further, nothing contained
in this Release shall restrict or inhibit any communications by Executive with
the Equal Employment Opportunity Commission (“EEOC”) or any other government or
law enforcement agency.


3.    Waiver of Applicable Release Laws.
(a)Executive understands and agrees that the release provided herein extends to
all Claims released above whether known or unknown, suspected or unsuspected,
which may be released as a matter of law. Executive expressly waives and
relinquishes any and all rights he may have under state law that prohibits the
general release of unknown claims.


(b)It is the intention of each party through this Release to fully, finally and
forever settle and release the Claims as set forth above. In furtherance of such
intention, the release herein given shall be and remain in effect as a full and
complete release of such matters notwithstanding the discovery of any additional
Claims or facts relating thereto.


4.    No Filings. Executive represents that he has not filed any waivable
lawsuits, claims, charges or complaints, which are pending as of the date
hereof, against any of the Patheon Releasees with any local, state or federal
agency or court from the beginning of time to the date of execution of this
Release, and he agrees not to sue the Company other than as may be required to
enforce this Release and that he shall not accept any other award, damages,
recovery or settlement from any proceeding brought by him or on his behalf
relating to his employment or the termination of his employment with the Company
and/or his service as an officer of any of the Patheon Releasees or otherwise.
5.     Release by Company. The Company hereby releases and discharges the
Executive and his heirs, executors, administrators and assigns from and of any
and all claims, claims for relief, demands, damages, liability, charges, actions
and causes of action of every kind at law or in equity of which the Company has
actual knowledge as of the date of this Agreement, including but not limited to
those arising from his employment by the Company and the cessation of that
employment, the terms and conditions of that employment, his acts and omissions
and all losses, liabilities, claims, claims for relief, charges, demands and
causes of action.


6.    Executive's Confidentiality Undertaking.
(a)    Executive understands and acknowledges that during the course of
employment by the Company, he has had access to and learned about confidential,
secret and proprietary documents, materials and other Confidential Information,
in tangible and intangible form, of and relating to the

4





--------------------------------------------------------------------------------




Patheon Group and its businesses and existing and prospective customers,
suppliers, and other associated third parties. The Executive understands and
acknowledges that this Confidential Information and the Company's ability to
reserve it for the exclusive knowledge and use of the Patheon Group is of great
competitive importance and commercial value to the Company, and that improper
use or disclosure of the Confidential Information by Executive might cause the
Company to incur financial costs, loss of business advantage, liability under
confidentiality agreements with third parties, civil damages and criminal
penalties. Executive understands and agrees that Confidential Information
developed by him in the course of his employment by the Company shall be subject
to the terms and conditions hereof as if the Company furnished the same
Confidential Information to Executive in the first instance. Confidential
Information shall not include information that is generally available to and
known by the public at the time of disclosure to Executive, provided that such
disclosure is through no direct or indirect fault of Executive or person(s)
acting on the Company's behalf.
(b)    Executive agrees and covenants: (i) to treat all Confidential Information
as strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate or make available Confidential Information, or allow it to be
disclosed, published, communicated or made available, in whole or part, to any
entity or person whatsoever (including other employees of the Patheon Group);
and (iii) not to access or use any Confidential Information, and not to copy any
documents, records, files, media or other resources containing any Confidential
Information, or remove any such documents, records, files, media or other
resources from the premises or control of the Patheon Group, except with the
prior written consent of an authorized officer acting on behalf of the Patheon
Group. Nothing herein shall be construed to prevent disclosure of Confidential
Information as may be required by applicable law or regulation, or pursuant to
the valid order of a court of competent jurisdiction or an authorized government
agency, provided that the disclosure does not exceed the extent of disclosure
required by such law, regulation or order. Executive shall promptly provide
written notice of any such order to an authorized officer of the Patheon Group.
(c)    Executive has not and will not voluntarily disclose matters relating to
the existence or the contents of this Release, including the amount of the
monetary payment, to anyone other than (i) Executive's spouse; and (ii)
Executive's attorneys, accountants, financial advisors or healthcare providers
for professional counseling. Executive also will take reasonable precautions to
ensure that each of these persons maintain the confidentiality of the matters
relating to the existence, terms and conditions of this Release, including
advising the person of the confidentiality provisions before Executive makes any
permitted disclosure.
(d)    Executive understands and acknowledges that his obligations hereunder
with regard to any particular Confidential Information shall commence
immediately and shall continue during and after his employment by the Company
until such time as such Confidential Information has become public knowledge
other than as a result of Executive's breach of this Release or breach by those
acting in concert with Executive or on Executive's behalf.
(e)    “Confidential Information” means any and all facts, data or information
of the Patheon Group (or of third parties providing such information to the
Patheon Group) that is not known by, or generally available to the public at
large, that concerns the business of the Patheon Group (or third parties
providing such information to the Patheon Group) whether now existing or to be
developed in the future, and whether embodied in tangible or intangible form or
merely remembered, including but not limited to trade secrets or other
intellectual property; products, product plans, designs, ideas, concepts, costs,
methods or policies; prices or price formulas; processes; procedures; raw
materials; research, development or know-how; customer lists and information,
information relating to customers, prospective partners, partners, parents,
subsidiaries, affiliates and other entities; financial information; computer

5





--------------------------------------------------------------------------------








software (including design, programming techniques, flow charts, source code,
object code, and related information and documentation); products and services;
inventory lists; market and/or product research and development data; business
strategies and methodologies, strategic or business plans, training manuals and
methodologies; employee phone and address lists, personnel data, incentive
packages, compensation data and employee performance data; and all other
information of any kind or character relating to the development, improvement,
manufacture, sale, or delivery of products or services by the Patheon Group.
7.    Return of Patheon Group Property. Upon the Company's request and, in any
event, upon the cessation of Executive's employment with the Company, Executive
will return to the Company all Confidential Information in Executive's
possession or control, along with all Patheon Group property, including but not
limited to keys, pass cards, identification cards, computer hardware and
software, manuals, passwords, customer lists, sales records, business plans, any
data concerning customers of the Patheon Group, brochures of the Patheon Group,
all corporate records, policy handbooks, receipts, documents, records, files and
other documents in whatever form they exist, whether electronic, hard copy or
otherwise, and all copies, notes or summaries thereof. Any and all such
documents contained on Executive's personal computer or devices shall be
printed, delivered to the Company and thereafter deleted from the personal
computer/device. These documents and items must be returned whether in
Executive's possession, work area, home, vehicle or in the wrongful possession
of any third party with Executive's knowledge or acquiescence, and whether
prepared by the Company or any other person or entity.
8.    Non-Disparagement. The Executive agrees and covenants that he will not at
any time make, publish or communicate to any person or entity or in any public
forum any defamatory or disparaging remarks, comments or statements concerning
the Patheon Group or its businesses, or any of its employees, officers, and
existing and prospective customers, suppliers, investors and other associated
third parties, now or in the future. This Section 8 does not, in any way,
restrict or impede the Executive from exercising protected rights to the extent
that such rights cannot be waived by agreement or from complying with any
applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency, provided that such compliance
does not exceed that required by the law, regulation or order. The Executive
shall promptly provide written notice of any such order to the General Counsel
of Patheon Inc., at the address set forth in Section 2(b)iv or as otherwise
directed by the Company in writing. The Company, further, agrees and covenants
that it will not at any time make, publish or communicate to any person or
entity, or in any public forum, any defamatory or disparaging remarks, comments
or statements concerning the Executive or his performance as an employee of the
Company, whether now or in the future.
9.    Cooperation Clause. To facilitate the orderly conduct of the Patheon
Group, Executive agrees to cooperate, with the Company's reasonable requests for
information or assistance related to (i) the time of his employment, (ii) any
investigations (including internal investigations) and audits of any member of
the Patheon Group's management's current and past conduct and business and
accounting practices and (iii) any member of the Patheon Group's defense of, or
other participation in, any administrative, judicial, or other proceeding
arising from any charge, complaint or other action which has been or may be
filed relating to the period during which Executive was employed by the Company.
The Company will promptly reimburse Executive for his reasonable, customary and
documented out-of-pocket business expenses in connection with the performance of
his duties under this Section 9, and shall

6





--------------------------------------------------------------------------------






promptly compensate the Executive as an independent contractor at the rate of
One Hundred and Ninety-Two Dollars ($192.00) per hour that he is required to
devote to such cooperation in accordance with this section.
10.    Remedies. In the event of a breach or threatened breach of this Release,
the Patheon Group and its successors or assigns, in addition to other rights and
remedies existing in their favor, shall be entitled to seek specific performance
and/or injunctive or other equitable relief from a court of competent
jurisdiction in order to enforce, or prevent any violations of, the provisions
hereof (without posting a bond or other security). In the event of a breach or
threatened breach of this Release, the Executive, in addition to other rights
and remedies that he may have, shall be entitled to seek specific performance
and/or injunctive or other equitable relief from a court of competent
jurisdiction in order to enforce or prevent any violations of this Release
(without posting a bond or other security).
11.    Non-Admission of Liability. The parties understand and agree that neither
the furnishing of the consideration hereof nor the execution of this Release by
the parties will constitute or be construed as an admission of any wrongdoing or
liability whatsoever by any party.
12.    Severability. If any one or more of the provisions contained herein (or
parts thereof), or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity
and enforceability of any such provision in every other respect and of the
remaining provisions hereof will not be in any way impaired or affected, it
being intended that all of the rights and privileges shall be enforceable to the
fullest extent permitted by law.
13.    Entire Agreement. This Release, together with the Agreement, represents
the sole and entire agreement among the parties and, except as expressly stated
herein, supersedes all prior agreements, negotiations and discussions among the
parties with respect to the subject matters contained herein. No provision of
this Release may be amended or modified unless such amendment or modification is
agreed to in writing.
14.    Waiver. No waiver by either party hereto at any time of any breach of, or
compliance with, any condition or provision of this Release to be performed by
any other party hereto may be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or at any prior or subsequent time,
nor shall the failure of or delay by either of the parties in exercising any
right, power or privilege hereunder operate as a waiver thereof to preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.
15.    Successors and Assigns. To the extent permitted by applicable law, the
Company may assign this Release to any subsidiary or corporate affiliate in the
Patheon Group or otherwise, or to any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company. This Agreement shall
inure to the benefit of the Patheon Group and permitted successors and assigns.
Provided, that no such assignment shall be construed to release the Company from
its obligation to comply with this Release.
16.    Governing Law and Venue. This Release, and the Agreement, for all
purposes, shall be construed in accordance with the laws of the State of North
Carolina without regard to conflicts-of-law principles. Any action or proceeding
by either of the parties to enforce this Release shall be brought only in any
state or federal court located in the State of North Carolina. The parties
hereby irrevocably submit

7





--------------------------------------------------------------------------------




to the exclusive jurisdiction of such courts and waive the defense of
inconvenient forum to the maintenance of any such action or proceeding in such
venue.
17.    Counterparts. This Release may be executed in counterparts, each of which
will be deemed to be an original as against any party that has signed it, but
both of which together will constitute one and the same instrument.
18.    Miscellaneous Provisions.
(a)The parties represent that they have read this Release and fully understand
all of its terms; that they have conferred with their attorneys, or have
knowingly and voluntarily chosen not to confer with their attorneys about this
Release; that they have executed this Release without coercion or duress of any
kind; and that they understand any rights that they have or may have, and they
are signing this Release with full knowledge of any such rights.


(b)Both parties have participated in the drafting of this Release with the
assistance of counsel to the extent they desired. The language in all parts of
this Release must be in all cases construed simply according to its fair meaning
and not strictly for or against any party. Whenever the context requires, all
words used in the singular must be construed to have been used in the plural,
and vice versa, and each gender must include any other gender. The captions of
the Sections of this Release are for convenience only and must not affect the
construction or interpretation of any of the provision herein.


(c)Each provision of this Release to be performed by a party hereto is both a
covenant and condition, and is a material consideration for the other party's
performance hereunder, and any breach thereof by the party will be a material
default hereunder. All rights, remedies, undertakings, obligations, options,
covenants, conditions and agreements contained in this Release are cumulative
and no one of them is exclusive of any other. Time is of the essence in the
performance of this Release.


(d)Each party acknowledges that no representation, statement or promise made by
any other party, or by the agent or attorney of any other party, except for
those in this Release, has been relied on by him or it in entering into this
Release.


(e)Unless expressly set forth otherwise, all references herein to a “day” are
deemed to be a reference to a calendar day. Unless expressly stated otherwise,
cross-references herein refer to provisions within this Release and are not
references to any other document.


(f)Each party to this Release will cooperate fully in the execution of any and
all other documents and in the completion of any additional actions that may be
necessary or appropriate to give full force and effect to the terms and intent
of this Release.


19.    Acknowledgments.
(a)As an accord and satisfaction, Executive acknowledges that he will have been
paid for all time worked and all unused vacation.











8





--------------------------------------------------------------------------------








(b) Executive has returned to the Company all property, documents including all
documentary files, company issued credit cards and equipment and other
information of the Patheon Group and all copies thereof, whether in tangible or
electronic form.






IN WITNESS WHEREOF, the parties have executed this Release as of the dates
indicated below.
“Executive”


                
/s/ Mark J. Kontny
Mark J. Kontny, Ph.D.
Date: December 21, 2012










[Rest of page intentionally blank.]































































9





--------------------------------------------------------------------------------












“Company”
Patheon Pharmaceuticals Services Inc.:


By: /s/ Rebecca M. Holland New


Title: CHRO


Date: 1.8.2013












ND: 4823-7793-4610, v. 1

































































10





--------------------------------------------------------------------------------










Exhibit A


Employment Letter



11



